Order entered June 30, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00397-CV

                             BARBARA SIPRIANO, Appellant

                                              V.

              REGIONAL FINANCE CORPORATION OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-02841-D

                                          ORDER
       We GRANT appellant’s June 26, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than July 17, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE